Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 06-1075

                             UNITED STATES,

                                 Appellee,

                                      v.

                      HENRY A. ALVAREZ-CUEVAS,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                                   Before

                       Lipez, Circuit Judge,
                  Campbell, Senior Circuit Judge,
                    and Howard, Circuit Judge.



     Robert M. Thomas, Jr., Royston H. Delaney and Thomas &
Associates on brief for appellant.
     Nelson Pérez-Sosa, Assistant U.S. Attorney and Rosa Emilia
Rodríguez-Vélez on brief for appellee.


                             January 4, 2007
           Per Curiam.          Defendant-appellant Henry Alvarez-Cuevas

pled guilty, without a plea agreement, to one count of hostage

taking, in violation of 18 U.S.C. § 1203(a) (Count I), and one

count of using a firearm in relation to a crime of violence, in

violation of 18 U.S.C. § 924(c)(1) (Count II).             He was originally

sentenced to 109 months' imprisonment on Count I and to the

statutory mandatory minimum of seven years on Count II. This court

vacated his original sentence on the ground that the sentencing

court had erred in applying U.S.S.G. § 2A4.1(b)(6) to enhance his

sentence on Count I, and remanded with instructions that in light

of the Court's intervening decision in United States v. Booker, 543

U.S. 220 (2005), "[t]he entire sentence is . . . subject to

reconsideration, not just the § 2A4.1(b)(6) enhancement."                United

States v. Alvarez-Cuevas, 415 F.3d 121, 122 (1st Cir. 2005).

Alvarez appeals from the sentence of 78 months' imprisonment

imposed on Count I on remand.

           Alvarez' sole argument on appeal is that the district

court   erred    in   denying    his   motion   for   preparation   of   a   new

presentence investigation report (PSR) prior to resentencing.                He

maintains that the court on resentencing should have "sought

further information in a revised, comprehensive pre-sentence report

addressing      the   hitherto    prohibited    or    discouraged   factors."

Appellant's Brief, p.8.           The only such factors that appellant

specifically mentioned (age, education and lack of guidance as a


                                       -2-
youth), however, were addressed in the original PSR.                     No specific

mitigating      facts   related      to    those       factors    were   raised     at

resentencing or in appellant's brief.

           At the resentencing hearing, defense counsel asked the

court to consider defendant's "history and characteristics" under

18 U.S.C. § 3553(a)(1).       Specifically, defense counsel raised two

mitigating   facts:     1)   defendant's         IQ    and   2)   defendant's     role

relative to other participants.                 The court expressly took those

facts into account in arriving at a sentence in the middle of the

recalculated guideline range (70 - 87 months).                     Defense counsel

also asked the court to consider his client's psychological state.

However, that factor was addressed at length in the original PSR.

           Neither at the resentencing hearing nor in his brief has

appellant identified any new information not already considered by

the   sentencing    judge    which    a    new    or    revised    PSR   would    have

provided. The information in the record, including the information

presented at the resentencing hearing, enabled the district court

to "meaningfully exercise its sentencing authority under 18 U.S.C.

§ 3553." Fed. R. Crim. P. 32(c)(i)(A)(ii).                The court did not abuse

its discretion in denying the motion for preparation of a new PSR.

See United States v. Triestman, 178 F.3d 624, 633 (2d Cir. 1999).

           Appellant's argument that the district court "simply

applied   the    guidelines    as     presumptively          reasonable"    is    not

supported by the record.          The court expressly stated that it was


                                          -3-
relying upon the § 3553 factors urged by appellant, based on facts

presented at resentencing regarding defendant's limited mental

capacity and his responsibility relative to other participants in

the offense.   Post-Booker, "a district court should normally begin

with   a   guideline   calculation,     and   .   .   .   after   considering

departures,    the   district   court    should   decide    whether    'other

factors' (beyond the guidelines) warrant[] an ultimate sentence

above or below the guideline range." United States v. Smith, 445

F.3d 1, 4 (1st Cir. 2006).      The record indicates that the district

court did just that, and provided a "plausible explanation and a

defensible overall result." United States v. Jiménez-Beltre, 445

F.3d 1, 4 (1st Cir. 2006).

            Appellant's conviction and sentence are affirmed. See 1st

Cir. R. 27(c).




                                   -4-